Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 2010/0065174) in view of Hashimoto et al. (US 2017/0050469).
Regarding claims 1-3, 6, Matsunaga discloses that, as illustrated in Figs. 1-4, 9, a tire comprising a carcass (Fig. 1, item 22) of a framework toroidally extending across a pair of bead cores (Fig. 1, item 25), and comprising a belt (Fig. 1, item 21) and a tread (Fig. 1, item 10) in order on an outer side of the carcass in a tire radial direction (as shown),
wherein a tread half portion (as shown in Fig. 4) on one side of the tread via a tire equatorial plane (Fig. 4, item 5) as a boundary has at least a circumferential groove (Fig. 9, item 110) and a plurality of land portions (Fig. 9, item 120) located on both sides of the groove,
an outline of a tread surface (Fig. 1, item 11) of the tread half portion in tire widthwise cross-sectional view (Fig. 1) includes a plurality of circular arcs (Fig. 1, item TR1, TR2 and SHR) having different radii of curvatures, and the circular arc having a minimum radius of curvature 
the tread half portion has a base rubber layer (Fig. 4, item (60, 61)), and a cap rubber layer (Fig. 4, item (60, 12)) laminated on an outer side of the base rubber layer in the tire radial direction.
As illustrated in Fig. 4, Matsunaga discloses an end of the base rubber layer in a tire width direction on a tread edge side (as shown) is located in a region extending a distance comparing with a ground contact width (For example, Fig. 1, item TDW/2) of the tread half portion on each of both tire widthwise sides of a center of a tire widthwise length of an outline portion occupied by the circular arc having the minimum radius of curvature. However, Matsunaga does not disclose that the end of the base rubber layer in a tire width direction on a tread edge side is located in a region extending as much as 0.06 times a ground contact width of the tread half portion on each of both tire widthwise sides of a center of a tire widthwise length of an outline portion occupied by the circular arc having the minimum radius of curvature. Matsunaga realizes that, as illustrated in Figs. 3-4, the distance locating the end of the base rubber layer is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the end of the base rubber layer in a tire width direction on a tread edge side is located in a region extending as much as 0.06 times a ground contact width of the tread half portion on each of both tire widthwise sides of a center of a tire widthwise length of an outline portion occupied by the circular arc having the minimum radius of curvature) as a result of routine optimization of the result effective variable 
 Matsunaga discloses that, the base rubber layer 61 has lower hardness than the cap tread 12 more reliably ([0172], lines 1-5). However, Matsunaga does not explicitly disclose that the base rubber layer has a lower storage modulus than the cap rubber layer. 
In the same field of endeavor, tire, Hashimoto discloses that, as illustrated in Fig. 1 and listed in Table 1, the inner base layer 14 has a modulus of elasticity (storage ([0037], lines 6-7)) of 7 MPa and the cap layer 16 has a modulus of elasticity (storage ([0037], lines 6-7)) of 9 MPa. Thus, Hashimoto discloses in the tire the storage modulus of the cap rubber layer is 1.05 times or more and 4.40 times or less the storage modulus of the base rubber layer (9/7 = 1.29 times; overlapping) (related to claim 2) and the storage modulus of the cap rubber layer is 7.7 MPa or more and 12.0 MPa or less, and the storage modulus of the base rubber layer is 3.0 MPa or more and 7.0 MPa or less (overlapping) (related to claims 3, 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Hashimoto to provide that the base rubber layer has a lower storage modulus than the cap rubber layer. Doing so would be possible to maintain the both ice/snow performance and the steering stability performance, as recognized by Hashimoto ([0008]).
Regarding claims 5, 8, 10,13 Matsunaga discloses that, as illustrated in Fig. 3, in the tire a tire maximum outer diameter position of the tread surface is present on the tread edge side of a tire equator (Fig. 4, item 5) (as shown).
  
Claims 4, 7, 9, 11, 12, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsunaga et al. and Hashimoto et al. as applied to claim 1 above, further in view of Akashi (US 2019/0039420).
Regarding claims 4, 7, 9, 12 the combination discloses the tread of the tire having the base layer and the cap layer for improving the both ice/snow performance and the steering stability performance. However, the combination does not disclose to have a sipe extending in the tire width direction and bent in the tire radial direction in the tread surface located on the outer side of the base rubber layer in the tire radial direction.
In the same field of endeavor, pneumatic tire, Akashi discloses that, as illustrated in Figs. 1-2, 6 and 9, moreover, these bent portions (of the sipes 5) have a zigzag shape with amplitude in the tire radial direction ([0092], lines 1-12). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Akashi to provide a sipe extending in the tire width direction and bent in the tire radial direction in the tread surface located on the outer side of the base rubber layer in the tire radial direction. Doing so would be possible to have the advantage of the snow performance (particularly steering stability and startability) of the tire being improved, as recognized by Akashi ([0005]).
Regarding claims 11, 14, 15, 16, Matsunaga discloses that, as illustrated in Fig. 3, in the tire a tire maximum outer diameter position of the tread surface is present on the tread edge side of a tire equator (Fig. 4, item 5) (as shown).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742